SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New extension well confirms good quality oil in pre-salt of Santos Basin Rio de Janeiro, October 17, 2012 – Petróleo Brasileiro S.A. – Petrobras announces that it has completed drilling well 3-BRSA-1101-SPS (3-SPS-100), informally known as Carioca Norte, located in the pre-salt layer of Santos Basin. Results obtained confirm the presence of light oil at the Carioca structure, which had already been confirmed by wells 1-BRSA-491-SPS (discovery), 3-BRSA-861-SPS (Carioca Nordeste) and 3-BRSA-1023-SPS (Carioca Sela). The new well reached the total depth of 5,576 meters. It is located in block BM-S-9, in the 1-BRSA-491-SPS assessment area, in ultra-deep waters of Santos Basin, at a water depth of 2,152 meters, 275 km off the coast of São Paulo. 3-BRSA-1101-SPS is the fourth well drilled in the Carioca structure, 6.5 km from the discovery well, in between the Carioca and Carioca Nordeste areas. The fluid samples collected through cable tests show that the oil is similar to the one found in the other wells of the area. The well confirmed an oil column of 83 meters in carbonate rock of the pre-salt with good permo-porosity. The consortium of block BM-S-9 is operated by Petrobras (45%) in partnership with BG E&P Brasil (30%) and Repsol Sinopec Brasil (25%). The consortium will proceed with the activities and investments necessary to appraisal the area, according to the Appraisal Plan approved by the National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 17, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
